                                   Case 19-10479-KG                     Doc 1      Filed 03/10/19            Page 1 of 20

Fill in this information to identify your case:


United States Bankruptcy Court for the:

DISTRICT OF DELAWARE

Case number (if known)                                                        Chapter       11
                                                                                                                                Check if this an
                                                                                                                                amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                            4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                F+W Media, Inc.

2.   All other names debtor
     used in the last 8 years     F+W, a Content + eCommerce Company. The following entities were merged into the Debtor in the last 8
     Include any assumed          years: Catalyst Aspire Holdings Corporation, Frontenac Aspire Holdings Corporation, Aspire Media, LLC,
     names, trade names and       Aspire Operations, LLC, and Interweave Press, LLC.
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                       Mailing address, if different from principal place of
                                                                                                    business

                                  1140 Broadway
                                  New York, NY 10001
                                  Number, Street, City, State & ZIP Code                            P.O. Box, Number, Street, City, State & ZIP Code

                                  New York                                                          Location of principal assets, if different from principal
                                  County                                                            place of business
                                                                                                    10151 Carver Road
                                                                                                    Suite 200 Blue Ash, OH 45242
                                                                                                    Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                       Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                          Partnership (excluding LLP)
                                          Other. Specify:




 Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                       Case 19-10479-KG                 Doc 1         Filed 03/10/19              Page 2 of 20
Debtor    F+W Media, Inc.                                                                               Case number (if known)
          Name


7.   Describe debtor's business        A. Check one:
                                              Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                              Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                              Railroad (as defined in 11 U.S.C. § 101(44))
                                              Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                              Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                              Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                              None of the above

                                       B. Check all that apply
                                           Tax-exempt entity (as described in 26 U.S.C. §501)
                                              Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                              Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                              5111

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                              Chapter 7
     debtor filing?
                                              Chapter 9
                                              Chapter 11. Check all that apply:
                                                                  Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                              Chapter 12



9.   Were prior bankruptcy                 No.
     cases filed by or against
     the debtor within the last 8
     years?                            Yes.
     If more than 2 cases, attach a
     separate list.                               District                                 When                                  Case number
                                                  District                                 When                                  Case number

10. Are any bankruptcy cases               No
    pending or being filed by a
    business partner or an                 Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     See Schedule 1                                                  Relationship
                                                  District                                 When                              Case number, if known




 Official Form 201                             Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
                                     Case 19-10479-KG                 Doc 1        Filed 03/10/19            Page 3 of 20
Debtor   F+W Media, Inc.                                                                           Case number (if known)
         Name




11. Why is the case filed in     Check all that apply:
    this district?
                                        Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                        preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                        A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or            No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs          Yes.
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                 It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                What is the hazard?
                                                 It needs to be physically secured or protected from the weather.
                                                   It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                 Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                 No


                                             Yes.        Insurance agency
                                                         Contact name
                                                         Phone



         Statistical and administrative information

13. Debtor's estimation of       .         Check one:
    available funds
                                              Funds will be available for distribution to unsecured creditors.
                                              After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of               1-49                                            1,000-5,000                                25,001-50,000
    creditors
                                      50-99                                           5001-10,000                                50,001-100,000
     (on a consolidated basis)        100-199                                         10,001-25,000                              More than100,000
                                      200-999

15. Estimated Assets                  $0 - $50,000                                    $1,000,001 - $10 million                   $500,000,001 - $1 billion
     (on a consolidated basis)        $50,001 - $100,000                              $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                      $100,001 - $500,000                             $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                      $500,001 - $1 million                           $100,000,001 - $500 million                More than $50 billion

16. Estimated liabilities             $0 - $50,000                                    $1,000,001 - $10 million                   $500,000,001 - $1 billion
     (on a consolidated basis)         $50,001 - $100,000                             $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                      $100,001 - $500,000                             $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                      $500,001 - $1 million                           $100,000,001 - $500 million                More than $50 billion




 Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
Case 19-10479-KG   Doc 1   Filed 03/10/19   Page 4 of 20




                                              03/10/19
                Case 19-10479-KG         Doc 1     Filed 03/10/19     Page 5 of 20




                                          SCHEDULE 1

         Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

        On the date hereof, each of the affiliated entities listed below including the Debtor in this
chapter 11 case, filed a voluntary petition for relief under chapter 11 of title 11 of the United
States Code in the United States Bankruptcy Court for the District of Delaware (the “Court”). A
motion will be filed with the Court requesting that the chapter 11 cases of the entities listed
below be consolidated for procedural purposes only and jointly administered pursuant to Rule
1015(b) of the Federal Rules of Bankruptcy Procedure.


                                     Company                          Tax ID #
                  New Publishing Holdings, Inc.                    XX-XXXXXXX
                  F+W Media, Inc.                                  XX-XXXXXXX
                  F+W Subscription Services, LLC                   XX-XXXXXXX
                  F+W Trade Show & Events, LLC                     XX-XXXXXXX
                  F+W OH e-Commerce, LLC                           XX-XXXXXXX
                  Former Quilting Inc.                             XX-XXXXXXX
                  The Writers Store, Inc.                          XX-XXXXXXX
                  F & W Media International Limited                UK Registered
                                                                   No. 04003207
                  F+W NH e-Commerce, LLC                           XX-XXXXXXX
                Case 19-10479-KG          Doc 1     Filed 03/10/19      Page 6 of 20




                             UNANIMOUS WRITTEN CONSENT
                                         OF THE
                                 BOARD OF DIRECTORS
                                           OF
                             NEW PUBLISHING HOLDINGS, INC.
                                  a Delaware corporation

                                           MARCH 7, 2019

                 The undersigned, being all of the members of the Board of Directors (the
“Board”) of New Publishing Holdings, Inc., a Delaware corporation (“Holdings”), hereby
consents that the actions recited herein shall be deemed the actions of the Board with the same
effect as if taken at a duly noticed and called meeting of the Board, and direct that this writing be
filed with the minutes of proceedings of that Board--all pursuant to the provisions of Section
141(f) of the General Corporation Law of the State of Delaware:
           WHEREAS, Holdings is the sole stockholder of F+W Media, Inc., a Delaware
corporation (“F+W Media”);
            WHEREAS, F+W Media is the sole member or shareholder, as applicable, of each of
F+W Subscription Services, LLC, a Delaware limited liability company, F+W Trade Show &
Events, LLC, a Delaware limited liability company, F+W OH e-Commerce, LLC, a Delaware
limited liability company, Former Quilting Inc., a Delaware corporation, The Writers Store, Inc.,
a California corporation, and F&W Media International Limited, a limited company registered in
the United Kingdom (collectively, the “Subsidiaries”);
          WHEREAS, Former Quilting Inc. is the sole member of F+W NH e-Commerce,
LLC, a Delaware limited liability company (together with Holdings, F+W, and the Subsidiaries,
each a “Company” and jointly, the “Companies”); and
           WHEREAS, it has been proposed that each of the Companies seek to restructure by
seeking relief under the provisions of chapter 11 of title 11 of the United States Code (the
“Bankruptcy Code”).
            NOW, THEREFORE, BE IT RESOLVED, based on factors and information
deemed relevant to the Board, in the judgment of the Board, it is desirable and in the best
interests of each of the Companies, their creditors, and other interested parties that a petition (the
“Petition”) be filed pursuant to chapter 11 of the Bankruptcy Code on behalf of the Companies;
           FURTHER RESOLVED, that the filing of a voluntary petition on behalf of the
Companies be, and the same hereby is, approved and adopted in all respects and that any officer
of the Companies (each, an “Officer” and collectively, the “Officers”), be and each hereby is,
authorized and empowered on behalf of each Company, respectively, to execute, acknowledge,
deliver, and verify the Petition and to cause the same to be filed with the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) at such time as such
Officer may determine;
            FURTHER RESOLVED, that each of the Officers, be and hereby are, authorized to
(a) execute and file all petitions, schedules of assets and liabilities, statements of financial affairs,
lists, and other papers to take any and all related actions that such Officers may deem necessary
               Case 19-10479-KG         Doc 1     Filed 03/10/19     Page 7 of 20



or proper in connection with such chapter 11 case(s), (b) execute, acknowledge, deliver, and
verify any and all documents necessary or proper in connection with the Petition and to
administer the Companies’ chapter 11 cases in such form or forms as such Officer may deem
necessary or proper and in order to effectuate the foregoing resolutions, and (c) engage any
professionals, including attorneys, accountants, financial advisors, investment bankers, actuaries,
consultants, brokers or other experts as such Officer deems necessary or proper to accomplish
the purposes of the resolutions;
            FURTHER RESOLVED, that the law firm of Young Conaway Stargatt & Taylor,
LLP (“Young Conaway”), shall be, and hereby is, authorized, empowered, and directed to
represent the Companies, as debtor and debtor in possession, in connection with any chapter 11
case commenced by or against the Companies under the Bankruptcy Code, and to (a) execute,
acknowledge, deliver, and verify the Petition and all other ancillary documents, and to cause the
Petition to be filed with the Bankruptcy Court and make or cause to be made, prior to execution
thereof, any modifications to the Petition or any ancillary document as an Officer deems
necessary, desirable, or appropriate to carry out the intent and accomplish the purpose of these
resolutions, (b) execute, acknowledge, deliver, verify, and file or cause to be filed all petitions,
schedules, statements, lists, motions, applications, and other papers or documents necessary or
proper in connection with the foregoing, and (c) execute, acknowledge, deliver, and verify any
and all other documents necessary or proper in connection therewith and to administer the
Companies’ chapter 11 cases in form or forms as any Officer may deem necessary or proper and
in order to effectuate the purpose of the intent of the foregoing resolutions;
           FURTHER RESOLVED, that Greenhill & Co. (“Greenhill”) be, and hereby is,
authorized, empowered, and directed to represent each Company as its investment banker in
connection with any case commenced by the Companies under the Bankruptcy Code;
           FURTHER RESOLVED, that FTI Consulting (“FTI”) be, and hereby is, authorized,
empowered, and directed to represent each Company as its financial advisor in connection with
any case commenced by the Companies under the Bankruptcy Code;
           FURTHER RESOLVED, that Epiq Corporate Restructuring, LLC (“Epiq” and
together with Young Conaway, Greenhill and FTI, collectively, the “Advisors”) be, and hereby
is, authorized, empowered, and directed to represent each Company as its claims and
administrative agent in connection with any case commenced by the Companies under the
Bankruptcy Code;
           FURTHER RESOLVED, that the Advisors are hereby authorized to take any and all
actions necessary or desirable to advise the Companies’ rights and obligations and facilitate the
commencement of any case commenced by the Companies under the Bankruptcy Code;

           FURTHER RESOLVED, that in connection with the commencement of the chapter
11 case by the Companies, any Officer shall be, and hereby is, authorized, directed, and
empowered, in the name and on behalf of each Company, respectively, as debtor and debtor in
possession, to negotiate, execute, and deliver agreements for the use of cash collateral in
connection with the Companies’ chapter 11 cases, which agreement(s) may require the
Companies to acknowledge the debt and liens of existing loans, grant liens, and pay interest to
the Companies’ existing lender(s); and in connection therewith, any Officer is hereby authorized
and directed to execute appropriate agreements and related ancillary documents;
               Case 19-10479-KG         Doc 1    Filed 03/10/19     Page 8 of 20



           FURTHER RESOLVED, that in connection with the commencement of the chapter
11 cases by the Companies, any Officer shall be, and hereby is, authorized, directed, and
empowered, in the name and on behalf of each Company, respectively, as debtor and debtor in
possession, to negotiate, execute, and obtain post-petition financing, including under debtor-in-
possession credit facilities; and to enter into any guarantees and to pledge and grant liens on its
assets as may be contemplated by or required under the terms of such post-petition financing;
and in connection therewith, any Officer is hereby authorized and directed to execute appropriate
loan agreements and related ancillary documents;
            FURTHER RESOLVED, that any Officer shall be, and hereby is, authorized,
directed and empowered, in the name and on behalf of each Company, respectively, as debtor
and debtor in possession, to negotiate, execute, deliver, and perform on behalf of, and that such
actions and execute, acknowledge, deliver and verify such agreements, certificates, instruments,
guaranties, notices, and any and all other documents as such Officer may deem necessary or
proper to facilitate the transactions contemplated by these resolutions; and
            FURTHER RESOLVED, that all acts lawfully done or actions lawfully taken prior
to the date hereof by any Officer or any professionals engaged by the Companies with respect to
any transactions contemplated by the foregoing resolutions, or otherwise in preparation for or in
connection with the Companies’ chapter 11 cases or any proceedings related thereto, or any
matter related thereto, be and hereby are, adopted, approved, ratified, and confirmed in all
respects as the acts and deeds of the Companies as if such acts and deeds took place after the
date of these resolutions.



                                    [Signature Page Follows]
Case 19-10479-KG   Doc 1   Filed 03/10/19   Page 9 of 20
                Case 19-10479-KG          Doc 1     Filed 03/10/19      Page 10 of 20




                              UNANIMOUS WRITTEN CONSENT
                                          OF THE
                                 BOARD OF DIRECTORS
                                            OF
                                     F+W MEDIA, INC.
                                   a Delaware corporation

                                           MARCH 7, 2019

                The undersigned, being all of the members of the Board of Directors (the
“Board”) of F+W Media, Inc., a Delaware corporation (“F+W Media”), hereby consent that the
actions recited herein shall be deemed the actions of the Board with the same effect as if taken at
a duly noticed and called meeting of the Board, and direct that this writing be filed with the
minutes of proceedings of that Board--all pursuant to the provisions of Section 141(f) of the
General Corporation Law of the State of Delaware:
            WHEREAS, F+W Media is the sole member or shareholder, as applicable, of each of
F+W Subscription Services, LLC, a Delaware limited liability company, F+W Trade Show &
Events, LLC, a Delaware limited liability company, F+W OH e-Commerce, LLC, a Delaware
limited liability company, Former Quilting Inc., a Delaware corporation, The Writers Store, Inc.,
a California corporation, and F&W Media International Limited, a limited company registered in
the United Kingdom (collectively, the “Subsidiaries”);
          WHEREAS, Former Quilting Inc. is the sole member of F+W NH e-Commerce,
LLC, a Delaware limited liability company (together with Holdings, F+W, and the Subsidiaries,
each a “Company” and jointly, the “Companies”); and
           WHEREAS, it has been proposed that each of the Companies seek to restructure by
seeking relief under the provisions of chapter 11 of title 11 of the United States Code (the
“Bankruptcy Code”).
            NOW, THEREFORE, BE IT RESOLVED, based on factors and information
deemed relevant to the Board, in the judgment of the Board, it is desirable and in the best
interests of each of the Companies, their creditors, and other interested parties that a petition (the
“Petition”) be filed pursuant to chapter 11 of the Bankruptcy Code on behalf of the Companies;
           FURTHER RESOLVED, that the filing of a voluntary petition on behalf of the
Companies be, and the same hereby is, approved and adopted in all respects and that any officer
of the Companies (each, an “Officer” and collectively, the “Officers”), be and each hereby is,
authorized and empowered on behalf of each Company, respectively, to execute, acknowledge,
deliver, and verify the Petition and to cause the same to be filed with the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) at such time as such
Officer may determine;
            FURTHER RESOLVED, that each of the Officers, be and hereby are, authorized to
(a) execute and file all petitions, schedules of assets and liabilities, statements of financial affairs,
lists, and other papers to take any and all related actions that such Officers may deem necessary
or proper in connection with such chapter 11 case(s), (b) execute, acknowledge, deliver, and
verify any and all documents necessary or proper in connection with the Petition and to
administer the Companies’ chapter 11 cases in such form or forms as such Officer may deem
               Case 19-10479-KG         Doc 1    Filed 03/10/19     Page 11 of 20



necessary or proper and in order to effectuate the foregoing resolutions, and (c) engage any
professionals, including attorneys, accountants, financial advisors, investment bankers, actuaries,
consultants, brokers or other experts as such Officer deems necessary or proper to accomplish
the purposes of the resolutions;
            FURTHER RESOLVED, that the law firm of Young Conaway Stargatt & Taylor,
LLP (“Young Conaway”), shall be, and hereby is, authorized, empowered, and directed to
represent the Companies, as debtor and debtor in possession, in connection with any chapter 11
case commenced by or against the Companies under the Bankruptcy Code, and to (a) execute,
acknowledge, deliver, and verify the Petition and all other ancillary documents, and to cause the
Petition to be filed with the Bankruptcy Court and make or cause to be made, prior to execution
thereof, any modifications to the Petition or any ancillary document as an Officer deems
necessary, desirable, or appropriate to carry out the intent and accomplish the purpose of these
resolutions, (b) execute, acknowledge, deliver, verify, and file or cause to be filed all petitions,
schedules, statements, lists, motions, applications, and other papers or documents necessary or
proper in connection with the foregoing, and (c) execute, acknowledge, deliver, and verify any
and all other documents necessary or proper in connection therewith and to administer the
Companies’ chapter 11 cases in form or forms as any Officer may deem necessary or proper and
in order to effectuate the purpose of the intent of the foregoing resolutions;
           FURTHER RESOLVED, that Greenhill & Co. (“Greenhill”) be, and hereby is,
authorized, empowered, and directed to represent each Company as its investment banker in
connection with any case commenced by the Companies under the Bankruptcy Code;
           FURTHER RESOLVED, that FTI Consulting (“FTI”) be, and hereby is, authorized,
empowered, and directed to represent each Company as its financial advisor in connection with
any case commenced by the Companies under the Bankruptcy Code;
           FURTHER RESOLVED, that Epiq Corporate Restructuring, LLC (“Epiq” and
together with Young Conaway, Greenhill and FTI, collectively, the “Advisors”) be, and hereby
is, authorized, empowered, and directed to represent each Company as its claims and
administrative agent in connection with any case commenced by the Companies under the
Bankruptcy Code;
           FURTHER RESOLVED, that the Advisors are hereby authorized to take any and all
actions necessary or desirable to advise the Companies’ rights and obligations and facilitate the
commencement of any case commenced by the Companies under the Bankruptcy Code;

           FURTHER RESOLVED, that in connection with the commencement of the chapter
11 cases by the Companies, any Officer shall be, and hereby is, authorized, directed, and
empowered, in the name and on behalf of each Company, respectively, as debtor and debtor in
possession, to negotiate, execute, and deliver agreements for the use of cash collateral in
connection with the Companies’ chapter 11 cases, which agreement(s) may require the
Companies to acknowledge the debt and liens of existing loans, grant liens, and pay interest to
the Companies’ existing lender(s); and in connection therewith, any Officer is hereby authorized
and directed to execute appropriate agreements and related ancillary documents;

          FURTHER RESOLVED, that in connection with the commencement of the chapter
11 cases by the Companies, any Officer shall be, and hereby is, authorized, directed, and
empowered, in the name and on behalf of each Company, respectively, as debtor and debtor in
               Case 19-10479-KG        Doc 1     Filed 03/10/19     Page 12 of 20



possession, to negotiate, execute, and obtain post-petition financing, including under debtor-in-
possession credit facilities; and to enter into any guarantees and to pledge and grant liens on its
assets as may be contemplated by or required under the terms of such post-petition financing;
and in connection therewith, any Officer is hereby authorized and directed to execute appropriate
loan agreements and related ancillary documents;

           FURTHER RESOLVED, that the respective limited liability company agreement of
each of F+W Subscription Services, LLC, a Delaware limited liability company, F+W Trade
Show & Events, LLC, a Delaware limited liability company, and F+W OH e-Commerce, LLC, a
Delaware limited liability company, is hereby amended to include the language set forth on
Exhibit A attached hereto following the last paragraph of such limited liability company
agreement.

           FURTHER RESOLVED, that the limited liability company agreement of F+W
Subscription Services, LLC, a Delaware limited liability company is hereby amended by deleting
Section 7(b) thereof.
            FURTHER RESOLVED, that any Officer shall be, and hereby is, authorized,
directed, and empowered, in the name and on behalf of each Company, respectively, as debtor
and debtor in possession, to negotiate, execute, deliver, and perform on behalf of, and that such
actions and execute, acknowledge, deliver, and verify such agreements, certificates, instruments,
guaranties, notices, and any and all other documents as such Officer may deem necessary or
proper to facilitate the transactions contemplated by these resolutions; and
            FURTHER RESOLVED, that all acts lawfully done or actions lawfully taken prior
to the date hereof by any Officer or any professionals engaged by the Companies with respect to
any transactions contemplated by the foregoing resolutions, or otherwise in preparation for or in
connection with the Companies’ chapter 11 cases or any proceedings related thereto, or any
matter related thereto, be and hereby are, adopted, approved, ratified, and confirmed in all
respects as the acts and deeds of the Companies as if such acts and deeds took place after the
date of these resolutions.



                                    [Signature Page Follows]
Case 19-10479-KG   Doc 1   Filed 03/10/19   Page 13 of 20
                Case 19-10479-KG         Doc 1     Filed 03/10/19      Page 14 of 20



                                             EXHIBIT A

                Notwithstanding any provision of this Agreement to the contrary, the
                Bankruptcy of a Member shall not cause such Member to cease to be a
                member of the Company and upon the occurrence of such an event, the
                Company shall continue without dissolution. For purposes of this
                Agreement, “Bankruptcy” shall mean with respect to any Person, (A) if
                such Person (i) makes an assignment for the benefit of creditors, (ii) files a
                voluntary petition in bankruptcy, (iii) is adjudged a bankrupt or insolvent,
                or has entered against it an order for relief, in any bankruptcy or
                insolvency proceedings, (iv) files a petition or answer seeking for itself
                any reorganization, arrangement, composition, readjustment, liquidation or
                similar relief under any statute, law or regulation, (v) files an answer or
                other pleading admitting or failing to contest the material allegations of a
                petition filed against it in any proceeding of this nature, or (vi) seeks,
                consents to or acquiesces in the appointment of a trustee, receiver or
                liquidator of the Person or of all or any substantial part of its properties, or
                (B) if 120 days after the commencement of any proceeding against the
                Person seeking reorganization, arrangement, composition, readjustment,
                liquidation or similar relief under any statute, law or regulation, if the
                proceeding has not been dismissed, or (C) if within 90 days after the
                appointment without such Person’s consent or acquiescence of a trustee,
                receiver or liquidator of such Person or of all or any substantial part of its
                properties, the appointment is not vacated or stayed, or within 90 days
                after the expiration of any such stay, the appointment is not vacated. The
                foregoing definition of “Bankruptcy” is intended to replace and shall
                supersede and replace the definition of “Bankruptcy” set forth in Sections
                18-101(1) and 18-304 of the Act.

                Notwithstanding any provision of this Agreement to the contrary, the
                Company may put into effect and carry out any decrees and orders of a
                court or judge having jurisdiction over a proceeding pursuant to the
                Federal Bankruptcy Code, 11 U.S.C. § 101 et seq., or any successor
                statute, in which proceeding an order for relief has been entered with
                respect to the Company, and may take any action provided or directed by
                such decrees and orders, in each case without a vote or other consent or
                approval by the Company’s managers, if any, or members.




01:24214839.1
                                   Case 19-10479-KG                    Doc 1          Filed 03/10/19           Page 15 of 20



      Fill in this information to Identify the case:

      Debtor Name: F+W Media, Inc., et al.
                                                                                                                                             Check if this is an
      United States Bankruptcy Court for the:          District of Delaware                                                                  amended filing
      Case Number (If known):       19-_____




  Official Form 204
  Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 30
  Largest Unsecured Claims and Are Not Insiders                              12/15
  A consolidated list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims
  which the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
  include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the
  holders of the 30 largest unsecured claims.


   Name of creditor and complete mailing       Name, telephone number,        Nature of the claim   Indicate if     Amount of unsecured claim
   address, including zip code                 and email address of           (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                               creditor contact               debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in total
                                                                              professional          unliquidated,   claim amount and deduction for value of collateral or
                                                                              services, and         or disputed     setoff to calculate unsecured claim.
                                                                              government
                                                                              contracts)
                                                                                                                    Total claim, if       Deduction          Unsecured
                                                                                                                    partially secured     for value of       claim
                                                                                                                                          collateral or
                                                                                                                                          setoff

  1       LSC COMMUNICATIONS US, LLC           PHONE: 630-322-6694; 630- TRADE DEBT                                                                              $2,731,095.96
          PO BOX 932987                        821-3119
          CLEVELAND, OH 44193                  kristen.m.polewski@lsccom.c
                                               om
  2       ORACLE AMERICA, INC                  PHONE: 888-803-7414            SOFTWARE                                                                             $952,582.75
          PO BOX 203448                                                       SUBSCRIPTION
          DALLAS, TX 75320-3448
  3       PALM COAST DATA                      PHONE: 386-445-4662            SOFTWARE                                                                             $729,025.72
          FINANCE 11 COMMERCE BLVD                                            SUBSCRIPTION
          PALM COAST, FL 32164
  4       ADOBE SYSTEMS, INC                   PHONE: 385-345-1132            TRADE DEBT                                                                           $695,233.68
          75 REMITTANCE DR SUITE 1025          ababcock@adobe.com
          CHICAGO, IL 60675-1025
  5       RR DONNELLEY ASIA PRINTING           CONTACT: JESSY ZHOU            TRADE DEBT                                                                           $689,626.88
          SOLUTIONS                            jessy.j.zhou@rrd.com
          23/F DELTA HOUSE 3 ON YIU ST
          NEW TERRITORIES, HONG KONG
          HONG KONG
  6       HAWTHORNE ASSOCIATES LP              PHONE: 678-596-6634            LEASE                                                                                $486,138.34
          3000 NORTHWOODS PKWY SUITE           Matt@oadevelopment.com
          260
          NORCROSS, GA 30071
  7       DOVER PUBLICATIONS GENERAL           PHONE: 516-294-7000            TRADE DEBT                                                                           $400,723.07
          (UK)
          31 EAST 2ND STREET
          MINEOLA, NY 11501




Official Form 204         Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 30 Largest Unsecured Claims                                        Page 1
                                  Case 19-10479-KG                Doc 1         Filed 03/10/19           Page 16 of 20
  Debtor: F+W Media, Inc., et al.                                                               Case Number (if known): 19-_____01
   Name of creditor and complete mailing   Name, telephone number,      Nature of the claim   Indicate if     Amount of unsecured claim
   address, including zip code             and email address of         (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                           creditor contact             debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in total
                                                                        professional          unliquidated,   claim amount and deduction for value of collateral or
                                                                        services, and         or disputed     setoff to calculate unsecured claim.
                                                                        government
                                                                        contracts)
                                                                                                              Total claim, if       Deduction          Unsecured
                                                                                                              partially secured     for value of       claim
                                                                                                                                    collateral or
                                                                                                                                    setoff

  8     PROCIRC, LLC                       CONTACT: MARGARET         TRADE DEBT                                                                              $377,386.88
        PO BOX 90002                       OHALLORAN
        PRESCOTT, AZ 86304-9002            PHONE: 704-348-8072
                                           margaret.o'halloran@pubwo
                                           rx.com
  9     VIRTUSA CORPORATION                virtusabilling@virtusa.com   TRADE DEBT                                                                           $288,769.46
        25512 NETWORK PLACE
        CHICAGO, IL 60673-1255
  10    NATL FRAME BUILDERS ASSOC.         PHONE: 800-557-6957          TRADE DEBT                                                                           $251,710.60
        PO BOX 3781                        info@nfba.org
        OAK BROOK, IL 60522
  11    EXECUTIVE MAILING SERVICE          PHONE: 708-974-0100          TRADE DEBT                                                                           $206,007.46
        7855 W 111TH ST
        PALOS HILLS, IL 60465
  12    GEN3 MARKETING, LLC                PHONE: 215-646-1869       TRADE DEBT                                                                              $184,137.10
        960B HARVEST DR, SUITE 210         accountsreceivable@gen3ma
        BLUE BELL, PA 19422                rketing.com
  13    OCTOPUS PUBLISHING GROUP LTD       PHONE: 0203-122-6000       TRADE DEBT                                                                             $182,625.46
        ATTN: MR. T. NEWELL                Ltony.newell@octopusbooks.
        CARMELITE HOUSE, 50 VICTORIA       co.uk
        EMBANKMENT
        LONDON, GB EC4Y 0DZ
        UK
  14    HACKETT GROUP INC, THE             PHONE: 305-375-8005        PROFESSIONAL                                                                           $162,152.85
        1001 BRICKELL BAY DRIVE, SUITE     accountsreceivables@thehac SERVICES
        3000                               kettgroup.com
        MIAMI, FL 33131
  15    QUARTO PUBLISHING PLC              PHONE: 0203-122-6000         TRADE DEBT                                                                           $138,579.25
        THE OLD BREWERY 6 BLUNDELL ST      farah.akhtar@quarto.com;
        LONDON, GB N7 9BH                  steve.grace@quarto.com;
        UK                                 karen.jenkins@quarto.com
  16    AERO FULFILLMENT SERVICES          CONTACT: EMILY JONES-        TRADE DEBT                                                                           $130,903.16
        PO BOX 444                         GMEREK
        KINGS MILL, OH 45034-0444          PHONE: 513-459-3900
                                           emily.jones@aerofulfillment.
                                           com
  17    1140 LLC                           CONTACT: EVA MULLER          LEASE                                                                                $129,616.67
        PO BOX 6197                        PHONE: 212-716-3626
        HICKSVILLE, NY 11802-6197          eva.muller@colliers.com
  18    THOUGHT INDUSTRIES, INC            PHONE: 617-307-5080          SOFTWARE                                                                             $128,000.00
        C/O CAMACHO FINANCIAL              sarah@thoughtindustries.co   SUBSCRIPTION
        1253 WORCESTER RD                  m
        FRAMINGHAM, MA 01701
  19    PCM, INC                           CONTACT: JEHOSAPHATREI    TRADE DEBT                                                                              $112,568.67
        FILE 55327                         PADAYAO
        LOS ANGELES, CA 90074-5327         PHONE: 800-700-1000
                                           jehosaphatrei.padayao@pcm
                                           .com
  20    ZINIO, LLC                         PHONE: 888-946-4666          TRADE DEBT                                                                           $109,294.02
        75 REMITTANCE DR.
        DEPT. 6825
        CHICAGO, IL 60675-6825




Official Form 204      Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 30 Largest Unsecured Claims                                     Page 2
                                 Case 19-10479-KG                   Doc 1      Filed 03/10/19           Page 17 of 20
  Debtor: F+W Media, Inc., et al.                                                              Case Number (if known): 19-_____01
   Name of creditor and complete mailing   Name, telephone number,     Nature of the claim   Indicate if     Amount of unsecured claim
   address, including zip code             and email address of        (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                           creditor contact            debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in total
                                                                       professional          unliquidated,   claim amount and deduction for value of collateral or
                                                                       services, and         or disputed     setoff to calculate unsecured claim.
                                                                       government
                                                                       contracts)
                                                                                                             Total claim, if       Deduction          Unsecured
                                                                                                             partially secured     for value of       claim
                                                                                                                                   collateral or
                                                                                                                                   setoff

  21    LITTLE BEAR PCS, LLC               CONTACT: PAUL STANLEY       LEASE                                                                                $109,000.00
        37 MAGNOLIA AVENUE                 PHONE: 978-525-3454
        GLOUCESTER, MA 01930
  22    MIDTC, LLC                         PHONE: 704-897-6048         PROFESSIONAL                                                                         $102,391.11
        21811 ADVOCATES CT                 andrew@midtc.com            SERVICES
        CORNELIUS, NC 28031
  23    COUNTERSPACE TECHNOLOGIES, INC PHONE: 914-481-4992          PROFESSIONAL                                                                              $98,321.83
        139 BETSY BROWN ROAD                                        SERVICES
        PORT CHESTER, NY 10573         brett.collins@counterspace.u
                                       s; christina@counterspace.us


  24    THREE Z PRINTING CO                CONTACT: CHAD ZERRUSEN      TRADE DEBT                                                                             $97,570.85
        PO BOX 782878                      PHONE: 217-857-3153
        PHILADELPHIA, PA 19178-2878        invoice@threez.com
  25    OAKRIDGE INNOVATION LLP            CONTACT: LANA SCHUELER      TRADE DEBT                                                                             $89,591.94
        PO BOX 271519                      PHONE: 970-225-0183
        FORT COLLINS, CO 80527             lanaschueler@msn.com
  26    BRICKYARD REALTY TRUST             CONTACT: SARAH HORWITZ      LEASE                                                                                  $85,461.06
        84 SHERMAN STREET                  PHONE: 617-497-4400; 617-
        CAMBRIDGE, MA 02140                497-3300
                                           shorwitz@irb-re.com
  27    LINDENMEYR CENTRAL                 CONTACT: KEVON GIBBS        TRADE DEBT                                                                             $82,024.05
        DIV. OF CENTRAL NATIONAL           PHONE: 914-696-9300
        GOTTESMAN INC.                     kgibbs@cng-inc.com
        PO BOX 100431
        ATLANTA, GA 30384-0431
  28    GRANTHAM BOOK SERVICE              CONTACT: ED BALDWIN         TRADE DEBT                                                                             $81,803.92
        DISTRIBUTION CENTRE,               PHONE: 01206 255634
        COLCHESTER,                        ebaldwin@tbs-ltd.co.uk
        ESSEX, GB CO7 7DW
        UK
  29    ENVELOPE 1, INC.                   PHONE: 330-482-3900         TRADE DEBT                                                                             $74,709.20
        41969 STATE ROUTE 344
        COLUMBIANA, OH 44408
  30    NPD GROUP, INC THE                 CONTACT: CLAUDIA SANTARE TRADE DEBT                                                                                $73,991.50
        900 WEST SHORE ROAD                PHONE: 516-625-2389
        PORT WASHINGTON, NY 11050          Claudia.Santare@npd.com;
                                           accounts.receivable@ndp.co
                                           m




Official Form 204      Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 30 Largest Unsecured Claims                                    Page 3
                 Case 19-10479-KG             Doc 1      Filed 03/10/19        Page 18 of 20


                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:                                                       Chapter 11

F+W MEDIA, INC., et al.,1                                    Case No. 19-_____ (___)

                                   Debtors.                  (Joint Administration Requested)



                  COMBINED CORPORATE OWNERSHIP STATEMENT
                     AND LIST OF EQUITY INTEREST HOLDERS
              PURSUANT TO FED. R. BANKR. P. 1007(a)(1), 1007(a)(3), and 7007.1

         Pursuant to Rules 1007(a)(1), 1007(a)(3), and 7007.1 of the Federal Rules of Bankruptcy

Procedure, F+W Media, Inc. (“F+W Media”), a Delaware corporation, and certain of its

affiliates, who are each debtors and debtors in possession in the above-captioned cases (each a

“Debtor”), hereby state as follows:

         1.      New Publishing Holdings, Inc. is the direct or indirect parent of each of the other
                 Debtors. New Publishing Holdings, Inc. is 100% owned by non-Debtor New
                 Publishing Holdings Parent, LLC

         2.      The Debtors listed below are each 100% owned by F+W Media:

                 •     F+W Subscription Services, LLC

                 •     F+W Trade Show & Events, LLC

                 •     F+W OH e-Commerce, LLC

                 •     Former Quilting Inc.

                 •     The Writers Store, Inc.

                 •     F & W Media International Limited


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: New Publishing Holdings, Inc. (4101); F+W Media, Inc. (5953); F+W Subscription Services, LLC
(3663); F+W Trade Show & Events, LLC (0268); F+W OH e-Commerce, LLC (3762); Former Quilting Inc. (7854);
The Writers Store, Inc. (6951); F& W Media International Limited (UK Registered No. 04003207); and F+W NH
e-Commerce, LLC (9731). The headquarters for the above-captioned Debtors is 1140 Broadway, 14th Floor, New
York, New York 10001.
     Case 19-10479-KG      Doc 1    Filed 03/10/19    Page 19 of 20


3.   The Debtor listed below is 100% owned by Former Quilting Inc.:

     •   F+W NH e-Commerce, LLC




                                    2
Case 19-10479-KG   Doc 1   Filed 03/10/19   Page 20 of 20
